        Case 2:19-cv-12135-CJB-KWR Document 9 Filed 01/27/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


CALL DOCKET                                                            CALL DOCKET


The following cases will be called in open court on Wednesday, MARCH 11, 2020 at 9:30
a.m. before Judge Carl J. Barbier. Failure of plaintiff's counsel to appear in person to
report the status thereof, or in the absence of good cause shown why the cases should
remain on the docket, they will be DISMISSED.


1. C.A. 17-3349 Pinell v. BP Exploration and Production
No service or answer as to defendant

2. C.A. 19-1218 Williams v. Huntington Ingalls Incorporated et al
No service or answer as to Branton Insulations, Inc.; no answer as to American Motorists
Insurance Co., Crane Company, FMC Corporation, Highlands Insurance Company,
Sterling Fluid Systems USA

3. C.A. 19-1449 Leflore et al v. Norfolk Southern Corp. et al
No answer as to Union Tank Car Company

4. C.A. 19-1907 Southern Marsh Collection, LLC v. Jiangsu Guotai International
Group Guomao Co., Ltd. et al
No service, or answer as to Jiangsu Guotai International Group Guomao Co., Ltd.,
Xiangshan Tongfu Garment Co., Ltd., Ningbo Bridge Imp. & Exp. Co., Ltd.,
Zhangjiagang City Zhongren Textile Imp. & Exp. Co., Ltd., Shaoxing Baijing Garments
Co., Ltd., Apex Logistics International Inc.

5. C.A. 19-12135 GBCap Fund, LP et al v. Mendy
No answer as to defendant

6. C.A. 19-12169 Cosse et al v. Hartford Underwriters Insurance Company et al
No service or answer as to Hartford Underwriters Insurance Company, Kenneth E.
Newburger

7. C.A. 19-12258 Nicholas v. Pigott, et al
No service or answer as to all defendants

8. C.A. 19-12466 Gelini v. Lyft, Inc.
No answer as to Marsh Risk & Insurance Services

9. C.A. 19-12622 Darby v. Snow et al
No service or answer as to David G. Snow; no answer as to Albert J. Decorte
        Case 2:19-cv-12135-CJB-KWR Document 9 Filed 01/27/20 Page 2 of 2



10. C.A. 19-12840 Progressive Paloverde Insurance Company v. Estate of Bobby J.
Jenkins et al re: consolidated cases 19-13010, 19-13011, 19-13082
19-13010: No service or answer as to the Estate of Bobby Jenkins; No answer as to
BJ Trucking Earthmover LLC, Progressive Paloverde Insurance Company, Kent
Enterprises, LLC
19-13011: No service or answer as to the Estate of Bobby Jenkins; No answer as to
Progressive Paloverde Insurance Company, Kent Enterprises, LLC
19-13082: No service or answer as to the Estate of Bobby Jenkins; No answer as to
BJ Trucking Earthmover LLC; No service or answer as to Progressive Paloverde
Insurance Company as third party defendant



                                          ISSUED FOR THE COURT:

                                          s/Gail Chauvin
                                          Gail Chauvin, Case Manager
                                          Section "J" 589-7694
